Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
In response to the amendment received December 15, 2020:
Claims 2 & 8 have been amended, Claims 3, 9, 16-20 have been cancelled and claims 21-27 have been newly added.
Therefore Claims 1-2, 4-8, 10-15 & 21-27 are pending in this office action.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on October 2, 2020.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant argues 
Claim 1 requires “an array plate assembly in contact with a portion of the grouping of battery cells.” The alleged array plate assembly 120 of Kim is not received in contact with the battery cells 110. As shown in Figure 1 of Kim, for example, separate bush members 140 are positioned between the alleged array plate assembly 120 and 

Examiner respectfully disagrees
Figure 3 discloses the bush members being between 160 and 180 and therefore plate 180 of the array plate assembly 120 of Kim does contact the battery cells. 

Claim Rejections - 35 USC § 102
Claims 1, 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0140406).
With respect to claim 1, Kim et al. discloses a battery assembly 100, comprising: a grouping of battery cells 110 [Figure 1; Figure 2; 0039]; and
an end plate 120 (array plate assembly) in contact with a portion of the grouping of battery cells 110 [Figure 1; Figure 2; 0040],
wherein the array plate assembly 120 includes a second end plate 160 (outer panel) and a first end plate 180 (inner panel) that nest together. [Figure 2; 0040-0049; Figure 5].
With respect to claim 4, Kim et al. discloses wherein the array plate assembly 120 is positioned at a longitudinal extent of the grouping of battery cells 110. [Figure 1; Figure 2].
With respect to claim 5, Kim et al. discloses wherein the array plate assembly 120 is positioned along a side of the grouping of battery cells 110. [Figure 2; Figure 1].
With respect to claim 6, Kim et al. discloses wherein the inner panel 180 is positioned between the grouping of battery cells 110 and the outer panel 160. [Figure 2].
With respect to claim 7, Kim et al. discloses wherein the outer panel 160 and the inner panel 180 includes an embossing pattern. [Figures 3-5; 0065-0067].
With respect to claim 8, Kim et al. discloses wherein each of the outer panel 160 and the inner panel 180 includes an embossing pattern [Figures 3-5; 0065-0067], and a first plurality of ribbed sections 181 of the embossing pattern of the inner panel 180 [Figure 5; 0044] nest within a first plurality of ribbed sections 163 of the embossing pattern of the outer panel 160. [0044; 0059-0067; Figures 3-5] wherein a second plurality of ribbed sections 162 of the embossing pattern of the outer panel 160 nest within a second plurality of ribbed sections 182 of the embossing pattern of the inner panel 180. [0044; 0059-0067; Figures 3-5].

Claims 1 & 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2015/0004469).
With respect to claim 1, Park et al. discloses a battery assembly, comprising: a grouping of battery cells [Figure 2]; and an end plate 160/end block 180/bush member 140 (an array plate assembly) in contact with a portion of the grouping of battery cells [Figure 7; 0059-0069], wherein the array plate assembly 160/180/140 includes an outer panel 160 and an inner panel 180 that nest together. [Figure 7]

With respect to claim 26, Park et al. discloses a battery pack comprising; an enclosure assembly 170/160/180/170/10/11 including a base structure 11 [Figure 2; 0048]; a grouping of battery cells received against the base structure 11 [Figure 2]; and an end plate 160/bush member 140/end block 180 (array plate assembly) received against a portion of the grouping of battery cells [Figure 2; Figure 7; 0049-0059], wherein the array plate assembly 160/140/180 includes an outer panel 160 and an inner panel 180 that nest together [Figure 7]; and a first fastener 150 received through the outer panel 160 and the inner panel 180 and extending into the base structure11  to mount the array plate assembly 160/140/180 to the base structure 11.  [Figure 6; 0040-0060].

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0140406) as applied to claim 1 above in further view of Baek et al. (US 2016/0218332) and Okada et al. (US 2012/0141855).
With respect to claim 2, Kim et al. discloses wherein the grouping of battery cells 110 includes a plurality of battery cells 110. [Figure 2] wherein the array plate assembly 120 is received against at least one of the plurality of battery cells 110 [Figure 2; 0040].
Kim et al. does not disclose wherein the plurality of battery cells are held within a plurality of array frames.

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery cells of Kim et al. to be held within a plurality of array frames as disclosed in Baek et al. in order to allow for additional battery support and protection in order to prevent damage. [0003]
Furthermore, Okada et al. discloses a battery pack 10 (battery assembly) comprising a grouping of battery cells 1 [Figures 4 and 6; 0063] wherein the plurality of battery cells 1 are held within a plurality separators 2 (array frames) [0063; 0028; Figure 3; Figure 6].
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery cells of Kim et al. to be held within a plurality of array frames as disclosed in Okada et al. in order to improve mechanical strength and improve reliability. [0028].

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0140406) as applied to claim 1 above in further view of Yoon (US 2017/0054124).
With respect to claim 10, Kim et al. discloses wherein the outer panel 160 includes an extending portion 161/bush member 140 (first mounting leg) and the inner panel 180 includes a mounting portion 184 (second mounting leg) that couples with the first mounting leg 161.[Figure 3; 0045-0046; 0061].

Yoon discloses a battery module 400 (battery assembly) comprising a grouping of battery cells [Figure 5; 0047-0059; Figures 6-7] an end plate 310/extending portion 252/end parts of end plate of housing 250 (array plate assembly) in contact with a portion of the grouping of battery cells [0049; Figure 5; Figure 6; Figure 7] wherein the end plate 310/extending portion 252/ end parts of end plate of housing 250 (array plate assembly) includes an outer panel 310 and an extending portion 252/ end parts of end plate of housing 250 (inner panel) that nest together, [Figure 5; Figure 6; Figure 7; 0047-0056] wherein the outer panel 310 includes a second extending portion 311 (first mounting leg) and the extending portion 252/ end parts of end plate of housing 250 (inner panel) includes a first extending portion 252  (second mounting leg) that nests with the first mounting leg 311. [Figure 5; Figure 6; Figure 7; 0047-0056] 
 	Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery array of Kim et al.to have first and second mounting legs nested with each other, as disclosed in Yoon in order to properly fasten the battery cells and prevent an increase in internal resistance due to upward/downward distortion between the battery cells. [0060-0061]

With respect to claim 11, Kim et al. does not disclose wherein the first mounting leg includes a first opening and the second mounting leg includes a second opening that aligns with the first opening.

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery array of Kim et al.to have first and second mounting legs including first and second openings aligned with each other, as disclosed in Yoon in order to properly fasten the battery cells and prevent an increase in internal resistance due to upward/downward distortion between the battery cells. [0060-0061].

With respect to claim 12, Kim et al. does not disclose a fastener that extends through the first opening and the second opening.
Yoon discloses a fixing member 20 (fastener) that extends through second fastening hole 312 (first opening) and first fastening hole 253 (second opening). [0056-0059; Figure 5].
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery array of Kim et al.to have first and second mounting legs including first and second openings aligned with each other, as disclosed in Yoon in order to properly fasten the battery cells and prevent an increase in internal resistance due to upward/downward distortion between the battery cells. [0060-0061]

With respect to claim 13, Kim et al. does not disclose wherein each of the outer panel and the inner panel includes a plurality of aligned mounting openings.
Yoon discloses wherein each of the outer panel 310 and the extending portion 252/ end parts of end plate of housing 250 (inner panel) includes a plurality of aligned mounting openings. [Figure 5-7].
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery array of Kim et al.to have each of the outer panel and the inner panel including a plurality of aligned mounting openings, as disclosed in Yoon in order to properly fasten the battery cells and prevent an increase in internal resistance due to upward/downward distortion between the battery cells. [0060-0061].

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0140406) as applied to claim 1 above in further view of Miyazaki et al. (US 2013/0183571).
With respect to claim 14, Kim et al. does not disclose a battery pack comprising the battery assembly of claim 1.
Miyazaki et al. discloses a power supply device 100 (battery pack) comprising a battery pack 10 (battery assembly) [0085; Figure 2].
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have incorporated the battery assembly of Kim et al. into a battery pack that includes multiple battery assemblies as disclosed in Miyazaki 

With respect to claim 15, Although Kim et al. discloses the use of battery modules in electric vehicles [0004-0006].  Kim et al. however, does not disclose specifically disclose the electrified vehicle comprising a battery pack.
Miyazaki et al. discloses a power supply device 100 (battery pack) comprising a battery pack 10 (battery assembly) and an electrified vehicle comprising the battery pack [0007-0008; 0035; 0051-0052; 0085-0088; Figure 2]
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have incorporated the battery module in the electric vehicle of Kim et al. into a battery pack disclosed in an electric vehicle, as disclosed in Miyazaki et al. in order to allow for an increase in output voltage and a to provide a suitable power source for an electric vehicle which is also a shared goal with Kim. 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0140406) as applied to claim 1 above in further view of Chen et al. (US 2018/0034024).
With respect to claim 21, Kim et al. discloses the second end plate 160 (outer panel) and the first end plate 180 (inner panel) have extending portions 161 and mounting portions 184 having a bush member 140 mounted thereon [0045-0046; Figure 3] wherein the bush member 140 includes a first fastener 150 received through the bush 
Kim et al. does not disclose a second fastener received through the outer panel and the inner panel and extending into an array frame of the grouping of battery cells. 
Chen et al. discloses a battery assembly, comprising: a battery cell [Abstract; 0003]; and an end plate 3 (array plate assembly), wherein the array plate assembly includes an outer panel 32 and an inner panel 31 and a second fastener 4 received through the outer panel 32 and the inner panel 31 and extending into a bending edge 21 of side plate 2 (array frame of the battery cells). [0032-0033; Figure 1; 0034-0045]
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery array of Kim et al.to include a second fastener received through the outer panel and the inner panel and extending into an array frame of the grouping of battery cells, as disclosed in Chen et al. in order to improve connection reliability between the array plate and the array frame and to further allow for cell protection by acting as a buffer and preventing cell squeezing while improving module safety. [0047; 0034]
With respect to claim 22, Kim et al. discloses wherein the first fastener 150 is received through a pair of aligned openings formed through extending portions 161 and mounting portions 184 (mounting legs) of the outer panel 160 and the inner panel 180. [Figure 6; 0069; 0045-0046; Figure 3]

Chen et al. discloses a second fastener 4 received through a pair of aligned mounting openings of the outer panel 32 and the inner panel 31. [0032-0033; Figure 1; 0034-0045]
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery array of Kim et al.to include a second fastener received through a pair of aligned mounting openings of the outer panel and the inner panel, as disclosed in Chen et al. in order to improve connection reliability between the array plate and the array frame and to further allow for cell protection by acting as a buffer and preventing cell squeezing while improving module safety. [0047; 0034]

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0140406) as applied to claim 1 above in further view of Hayashida et al.  (US 2015/0140408).
With respect to claim 23, Kim et al. discloses wherein the outer panel 160 and the inner panel 180 includes an embossing pattern. [Figures 3-5; 0065-0067]
	Kim et al. does not disclose wherein the outer panel or the inner panel excludes any embossing pattern.  
	Hayashida et al. discloses a battery assembly, comprising: a grouping of battery cells; and end plate 14/End power storage cell holder 12A (array plate assembly) in contact with a portion of the grouping of battery cells 11 wherein the array plate 
	Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery array of Kim et al.to include an array assembly, as disclosed in Hayashida et al., in limit liquid between the cell and end plate and prevent a short circuit while improving safety. [0004-0005].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0140406) as applied to claim 1 above in further view of Okada et al. (US 2012/0141855).
With respect to claim 24, Kim et al. discloses wherein the outer panel includes a ribbed section and comprising a binding that is accommodated within the ribbed section and is wrapped around the grouping of battery cells.  
Okada et al. discloses a battery pack 10 (battery assembly) comprising a grouping of battery cells 1 [Figure 4; 0063] an end plate 3/separator 2 (array plate) including an end plate 3 (outer panel) and a separator 2 (inner panel) wherein the outer panel 3 includes a ribbed section and comprising a bent portion 4A of the bind bar 4 (binding) that is accommodated within the ribbed section and is wrapped around the grouping of battery cells.  [0082; Figure 4; Figure 3].
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery cells of Kim et al. to include a  binding that is accommodated within the ribbed section of the outer panel and .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0140406) as applied to claim 1 above in further view of Nagane et al. WO2016/084272 (See US 2017/0352850).
With respect to claim 25, Kim et al. discloses wherein the second end plate 160 (outer panel) is a metallic panels [0045]
Kim et al. does not disclose  wherein the outer panel and the inner panel are both metallic panels and further wherein a first grade and strength of a first material of the outer panel is different from a second grade and strength of a second material of the inner panel.
Nagane et al. discloses a battery assembly, comprising: a grouping of battery cells; and an array plate assembly 3 in contact with a portion of the grouping of battery cells wherein the array plate assembly 3 includes an outer panel 5 and an inner panel 6 [0074-0084; Figure 2] wherein the outer panel 5 and the inner panel 6 are both metallic panels and further wherein a first grade and strength of a first material of the outer panel is different from a second grade and strength of a second material of the inner panel. [0074-0084].
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the end plate of Kim et al. to include a inner and outer panels made of different material as disclosed in Nagane et al. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0004469) as applied to claim 26 above in further view of Chen et al. (US 2018/0034024).
With respect to claim 27, Park et al. discloses a second fastener received through the outer panel 160 and the inner panel 180 but does not disclose the second fastener extending into an array frame of the grouping of battery cells to mount the array plate assembly to the grouping of battery cells. 
	Chen et al. discloses a battery assembly, comprising: a battery cell [Abstract; 0003]; and an end plate 3 (array plate assembly), wherein the array plate assembly includes an outer panel 32 and an inner panel 31 and a second fastener 4 received through the outer panel 32 and the inner panel 31 and extending into a bending edge 21 of side plate 2 (array frame of the battery cells) to mount the array plate assembly to the grouping of battery cells. [0032-0033; Figure 1; 0034-0045].
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery array of Park et al.to include a second fastener received through the outer panel and the inner panel and extending into an array frame of the grouping of battery cells, as disclosed in Chen et al. in order to improve connection reliability between the array plate and the array frame. [0047]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KIRAN Akhtar/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723